      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 1 of 7. PageID #: 30


                                                                                           1:20MJ2026
                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Myrick Dennis, with the Cleveland Field Office of the United States Postal Inspection Service

(hereinafter “USPIS”), having first been duly sworn according to law, hereby depose and say:

       1.      As a United States Postal Inspector, I am an investigative law enforcement officer

of the United States of America within the meaning of Title 18, United States Code, Section

2510(7). I am empowered by law to conduct investigations of, and to make arrests for, offenses

related to the U.S. Postal Service (hereinafter “USPS”) and the mails, as authorized by Title 18,

United States Code, Section 3061.

       2.      I have been employed by the USPIS for 5 years and assigned to the Cleveland

Field Office for each of those 5 years. During this time, I have been assigned to the Prohibited

Mail Narcotics team, which investigates the mailing of illegal drugs and their proceeds. I have

been the case agent in multiple investigations leading to convictions in both U.S. District Court

and state courts.

       3.      I have received training in the detection and investigation of prohibited mailing

offenses during a residential Basic Inspector Training program in Potomac, Maryland. I have

also received training in financial investigations as they relate to drug trafficking organizations,

money laundering, and asset forfeiture. I have received field training and participated in many

aspects of USPIS drug investigations, including but not limited to, parcel interdiction,

surveillance, controlled deliveries, execution of search warrants, interview and interrogation,

confidential source/cooperating witness debriefing, and interception and analysis of electronic

communications. I have written and executed search warrants that have resulted in the seizure of

illegal drugs and evidence of drug violations. I am familiar with drug traffickers’ methods of

operation, especially as they relate to the Postal Service, including the storage, transportation,
      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 2 of 7. PageID #: 31



and distribution of drugs, the transfer and collection of money which represents the proceeds of

drug trafficking, and money laundering.

       4.      I know from my training and experience that the U.S. Mail is often used by drugs

traffickers to transport controlled substances. I further know that the Priority Mail system is

commonly used to transport controlled substances because this system provides reliability,

traceability, and timely delivery.

       5.      I know that the success of professional Drug Trafficking Organizations (DTOs)

depends upon maintaining extensive contacts throughout the country and internationally.

Specifically, individuals involved in drug trafficking must maintain contact with drug suppliers,

drug couriers, drug customers, and others involved in the supply, transportation, distribution,

sales, and marketing of controlled substances. The use of cellular telephone communication is

essential in maintaining timely long-distance and local contacts with the original suppliers and

those down the organizational chain, to include local traffickers.

       6.      This affidavit is submitted in support of criminal complaints against Giovani

Marrero (“MARRERO”), Michael Lopez Ortiz (“LOPEZ”), and Michael Gonzalez

(“GONZALEZ”).

       7.      Because this affidavit is submitted for the limited purpose of supporting criminal

complaints, I have not included each and every fact known concerning this investigation. I have

set forth only the facts I believe are necessary to establish probable cause that MARRERO,

LOPEZ, and GONZALEZ have committed violations of Title 21, United States Code, Section

846, that is conspiracy to distribute, and possess with intent to distribute, 500 grams or more of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.



                                                 2
      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 3 of 7. PageID #: 32




             FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

       8.      On January 28, 2020, while reviewing postal business records, I identified USPS

Priority Mail parcel no. 9505 5114 1627 0027 3174 93 addressed to Abigail Gonzalez, 4703

Stickney Ave, Cleveland, OH 44144, and having a return address of Laura Robles, Lippitt #417,

San Juan, PR 00915 (hereinafter “subject parcel”), as a suspected drug parcel based on a number

of characteristics such as the class of mail, origin, and destination. I subsequently located and

detained the parcel for further investigation.

       9.      On January 29, 2020, I placed the subject parcel in a lineup containing several blank

parcels which emanated no narcotics odors. Narcotic detection “Ciga,” handled by Detective M.

Twombly of the Cuyahoga County Sheriff's Department, was allowed to examine the lineup.

According to Detective Twombly, Ciga gave a positive alert on the subject parcel and none of the

blank parcels. According to Detective Twombly, this positive alert meant Ciga detected the odor

of an illegal drug emanating from the subject parcel.

       10.     Continuing on the same date, the Honorable David A. Ruiz, U.S. Magistrate

Judge, authorized a federal search warrant (1:20mj2009) for the subject parcel. Postal Inspector

Michael Adams and I executed the search warrant at approximately 5:00 p.m., resulting in the

seizure of approximately 1 kilogram (gross total weight) of a compressed brick of white powder

that field tested positive for cocaine HCl, Schedule II controlled substance. The cocaine was

concealed inside an inner box and wrapped in multiple layers of plastic, vacuum sealed bags, and

bubble wrap.




                                                 3
      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 4 of 7. PageID #: 33



       11.     On January 31, 2020, Postal Inspectors and agents and officers from Homeland

Security Investigations and the Cleveland Police Department conducted a controlled delivery of

the subject parcel. Prior to conducting the controlled delivery, I removed all but approximately 3

grams of the cocaine and replaced it with a non-controlled substance. I also placed a transmitter

which would tell agents if or when the subject parcel was opened and a location monitoring device

similar to a GPS inside the subject parcel. I then repackaged the subject parcel so as to appear as

if it were not intercepted by law enforcement.

       12.     At approximately 11:14 a.m., a Postal Inspector acting in an undercover capacity

as a USPS Letter Carrier delivered the subject parcel to the front porch of the residence located at

4703 Stickney Avenue, Cleveland, Ohio 44144. At approximately 11:15 a.m., investigators

observed that a male subject later identified as MARRERO walked from the rear of the residence,

retrieved the subject parcel from the front porch, and took the subject parcel inside.

       13.     At approximately 12:07 p.m., investigators observed a blue Honda truck driven by

Billy Rodriguez Cardona (Rodriguez) and carrying LOPEZ as a passenger arrive at the residence

located at 4703 Stickney Avenue, Cleveland, Ohio 44144. MARRERO met Rodriguez and

LOPEZ outside and all three entered the residence through the back door. Within one or two

minutes, I was notified several times that the subject parcel was being moved around inside the

residence.

       14.     At approximately 12:14 p.m., I was notified that the subject parcel was open.

Investigators converged on the residence located at 4703 Stickney Avenue, Cleveland, Ohio

44144 and entered through the open common back door. Investigators knocked and announced

their presence at the locked back door of the lower unit of the residence. Having received no

response for approximately one minute, investigators made entry through the back door to the



                                                 4
      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 5 of 7. PageID #: 34



lower unit (4703 Stickney) to conduct a protective sweep and secure the residence against any

destruction of evidence or flight of any conspirators.

       15.     MARRERO was located inside the southwest bedroom holding his 2-year old

daughter. Also inside this bedroom in plain view was a digital scale and box of plastic baggies on

top of a table, both items commonly used by drug traffickers. A plastic baggie with suspected

marijuana was also located a short distance away. MARRERO’s Samsung Galaxy S8 and LG

Rebel 3 cellular telephones were located next to him on the bed. I handcuffed MARRERO while

Special Agent Michael Grote held MARRERO’s daughter; MARRERO was then handcuffed in

front and allowed to sit with and hold his daughter while his daughter’s mother came to pick her

up. The opened subject parcel was located in plain view on the kitchen table.

       16.     MARRERO was advised of his rights per Miranda, which he acknowledged he

understood and waived. MARRERO admitted to taking the subject parcel into the residence.

When asked whom he called after doing this, he invoked his right to counsel.

       17.     LOPEZ was located on the living room couch and handcuffed. Recovered from

LOPEZ’s person were an Apple iPhone XR and an LG Phoenix 4 cellular telephone. LOPEZ

later acknowledged the iPhone XR was his, but denied any knowledge or ownership of the LG

Phoenix 4. Rodriguez was also located on the living room couch and handcuffed. Recovered

from Rodriguez’s person was a Samsung Galaxy A20. Rodriguez was advised of his rights per

Miranda, which he acknowledged he understood and waived.

       18.     Once the residence and all occupants were secure, investigators remained inside

without searching for any evidence while they waited for the application of a federal search

warrant for the residence. During this time, investigators made contact with Michael

GONZALEZ at Max S. Hayes High School in Cleveland, Ohio. GONZALEZ was advised of his



                                                 5
      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 6 of 7. PageID #: 35



rights per Miranda, which he acknowledged he understood and waived. GONZALEZ was not

handcuffed at the time of interview. GONZALEZ was advised of what was currently transpiring

at his residence, 4703 Stickney Avenue, Cleveland, Ohio 44144. GONZALEZ admitted that he

knew MARRERO was using his residence to receive a package containing cocaine, but

GONZALEZ did not know the amount.

       19.     At 3:30 p.m., the Honorable David A. Ruiz, U.S. Magistrate Judge, authorized a

federal search warrant (1:20mj2021) for the residence. Investigators then executed the search

warrant at approximately 3:50 p.m., resulting in the seizure of the above mentioned cellular

telephones from LOPEZ and Rodriguez, a ZTE Z233VL cellular telephone from under the living

room couch where Rodriguez and LOPEZ were sitting (which Rodriguez and LOPEZ each

disclaimed knowledge or ownership of), multiple pounds of suspected marijuana and multiple

firearms from MARRERO’s southwest bedroom (which MARRERO admitted was his

bedroom), and various other items indicative of drug trafficking.

       20.     On the LG Phoenix 4 recovered from LOPEZ, I identified a text message from a

Puerto Rico telephone number containing the tracking number of the subject parcel. This same

number also called the LG Phoenix 4 multiple times while LOPEZ was detained and the

residence was being held. Based on my training and experience, the user of this number likely

sent or had knowledge of the sending of the subject parcel and was calling to ensure it was safely

received. I also identified at least 8 calls with a Florida telephone number on the LG Phoenix 4

from the time the subject parcel was mailed to the most recent missed call at 12:47 p.m.; this

same number also called Rodriguez’s Samsung Galaxy A20 at 12:53 p.m.

       21.     Based upon the information contained in this affidavit, I submit there is probable

cause to believe that on or about January 31, 2020, in the Northern District of Ohio, MARRERO,



                                                6
      Case: 1:20-cr-00130-CAB Doc #: 1-1 Filed: 02/03/20 7 of 7. PageID #: 36



LOPEZ, and GONZALEZ committed violations of Title 21, United States Code, Section 846,

that is conspiracy to distribute, and possess with intent to distribute, 500 grams or more of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.




                                              _____________________________________
                                              MYRICK DENNIS
                                              U.S. POSTAL INSPECTOR

This affidavit was sworn to by the affiant
by telephone after a PDF was transmitted
by email, per Crim R. 41(d)(3)




______________________________________                                          Feb 3, 2020
                                                                              _______________
DAVID RUIZ
U.S. MAGISTRATE JUDGE                                                         DATE




                                                 7
